.The judgment of -the Supreme Court was entered
Pur .Curiam.
—
WeMiscover no error in this-case.. The assign--men't most relied on,, the third, is not sustained. The offer ivas not *to prove an independent offence on the trial of a óase having no connection with it, as in Shaffner v. 'Commonwealth, 20 P. F. .Smith • 60,.but it'ay as to prove acts immediately after the first attempt 'to burn the hotel, which tended to show a guilty purpose in Kramer’s mind, such as Avould mak.e it quite probable that he was the same' person Avho had made the former attempt. It was a circumstance in the chain of proof. . The fact that it indicated an attempt to fire the building again did not wéaken the proof of purpose, because if accomplished, it Avould be a distinct offence. . The'purpose of the first attempt failed because of the extinguishment of the fire, and though it had burned sufficiently to constitute the offence of arson as a complete crime, yet the purpose Avas not complete, for that Avas to consume the building entirely. Being saved, it was clearly the subject of a réneAved purpose, and the evidence of this reneAved purpose tended strongly to show that the person Avas the same who made both attempts,-.. The language of the opinion in Shaffner v. CommonAvealth, is directly in favor of this view. It is there said: “to make one criminal act evidence of another, a connection between them must have existed in the mind of the actor, linking them together for some'.purpose hé intended to accomplish ; or it must be necessary to identify the person of the actor, by a connection which shows that, he who committed the one must have done the other.”
Sentence affirmed -and the record remitted for execution.